[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 339 
[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 340 
March 14, 1938. The opinion of the Court was delivered by
We think the fallacy of the appellants' contention lies in the assumption that the Legislature intended to repeal the Act of 1933, by which the office of magistrate "at the court house" in Spartanburg was created, and therefore made no provision, in the County Supply Act for 1937, for the payment of his salary. This position is untenable. It appears from the record that a Bill had passed the Senate to abolish the office of magistrate with office at the courthouse; but it also appears that the Bill never passed the House, and never became effective. Moreover, the Supply *Page 352 
Act contains this provision: "If at any time after the passage of this Act there is appointed a Magistrate to serve at the court house, the compensation for said magistrate and a stenographer may be paid out of the delegation transferrable fund and, if not available out of this fund, then there is hereby appropriated, to be paid out of the general funds of Spartanburg County, the salaries of said magistrate and the said stenographer, but said salaries shall not be in excess of the salaries paid to the other magistrate and the other stenographer in the City of Spartanburg." Act May 27, 1932, § 22, 40 St. at Large, p. 1326.
It is impossible in the light of this record to say that it was the intention of the Legislature to abolish the office of magistrate with office at the courthouse, and that therefore no provision was made in the County Supply Act for the payment of his salary.
We think the evidence shows that there were funds applicable to the payment of the magistrate's salary, herein contended for, in the light of the quoted provision of the County Supply Act for 1937.
The decree of Judge Sease is satisfactory to the Court, and is affirmed. Let it be reported.
MESSRS. JUSTICES BAKER and FISHBURNE and MR. ACTING ASSOCIATE JUSTICE WM. H. GRIMBALL concur.
MR. CHIEF JUSTICE STABLER and MR. JUSTICE CARTER did not participate on account of illness.